Title: To James Madison from the Marqués de Someruelos, 20 June 1804 (Abstract)
From: Someruelos, Marqués de
To: Madison, James


20 June 1804. Acknowledges JM’s letter of 5 May 1804, which stated that for some time the trade of the U.S. has suffered considerable damages from certain irregular French privateers that have used the ports of Cuba as their own for cruising, shelter, and the sale of their prizes. Declares in reply that it is well known that he has taken repeated and effective measures to ensure that the most scrupulous neutrality is observed in all the ports of Cuba and has been careful to avoid giving reason for complaint on this subject. Admits that refugees from Saint-Domingue may have pursued some clandestine armament, of which the Cuban government did not and could not have any knowledge, in the remote inlets and coves on Cuba’s coast. JM will understand that even the greatest vigilance cannot prevent such activities. Assures JM that he will not neglect the issue in question, that he has advised his agents to act prudently, and that he has freed American ships brought into Cuban ports by French privateers when proof has been provided of the injustice of their capture.
